Citation Nr: 0944166	
Decision Date: 11/19/09    Archive Date: 11/25/09

DOCKET NO.  09-05 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an effective date prior to December 5, 2005, 
for the grant of service connection for multi-level cervical 
spondylosis with cervical strain, secondary to spastic 
torticollis.  


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel




INTRODUCTION

The Veteran had active military service from July 1944 to 
July 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision of the 
Lincoln, Nebraska, Regional Office (RO) of the Department of 
Veterans Affairs that granted service connection for multi-
level cervical spondylosis with cervical strain, secondary to 
spastic torticollis, effective December 5, 2005. 

In an August 2008 decision, the Board, in relevant part, 
remanded the issue to the RO for the issuance of a Statement 
of the Case.  The document was issued in December 2008, and 
the Veteran perfected an appeal to the Board on the matter in 
a timely February 2009 VA Form 9.  

The Board notes that in an August 2007 decision, the Board 
denied service connection for irritable bowel syndrome, 
including secondary to posttraumatic stress disorder (PTSD); 
denied an effective date prior to December 5, 2005, for the 
grant of a 30 percent rating for spastic torticollis; and 
denied an effective date prior to December 5, 2005 for the 
grant of a total disability rating based on individual 
unemployability due to service-connected disabilities.  In an 
August 2008 decision, the Board denied service connection for 
diverticulitis, including secondary to PTSD; denied a rating 
in excess of 30 percent for spastic torticollis; and denied a 
rating in excess of 30 percent for multi-level cervical 
spondylosis with cervical strain.  A review of the file 
reveals that there no other pending claims currently before 
the Board.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  The Veteran's claim for service connection for spastic 
torticollis was granted in an August 2004 rating decision, 
effective July 27, 2001; the Veteran did not appeal the 
effective date assigned for this disability and his claim for 
an increased initial rating was denied by the Board in a 
September 2005 decision that is final.  

2.  The Veteran's claim for service connection for multi-
level cervical spondylosis with cervical strain, secondary to 
spastic torticollis, was received by the RO on 
December 5, 2005.  

3.  There is no earlier communication in the file that may be 
construed as a formal or informal claim for service 
connection for multi-level cervical spondylosis with cervical 
strain secondary to spastic torticollis.  


CONCLUSION OF LAW

The criteria for an effective date prior to December 5, 2005 
for the grant of service connection for multi-level cervical 
spondylosis with cervical strain, secondary to spastic 
torticollis, have not been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the claimant in the 
development of a claim.  VA regulations for the 
implementation of VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit other evidence that may be 
relevant to the claim.  The requirements apply to all five 
elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule).  

In a December 2005 letter, issued prior to the decision 
appealed, the Veteran was provided notice regarding what 
information and evidence is needed to substantiate the claim 
for service connection on a secondary basis, as well as what 
information and evidence must be submitted by the Veteran, 
what information and evidence will be obtained by VA, and the 
need to advise VA of or submit any further medical evidence 
relevant to the claim.  In a March 2006 letter, issued after 
the decision appealed, he was advised of how disability 
ratings and effective dates are assigned.  

The Board notes that the Veteran's appeal of the effective 
date assigned for the grant of service connection for multi-
level cervical spondylosis with cervical strain, secondary to 
spastic torticollis is a downstream issue, and additional 
VCAA notice is not required.  See Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).  Moreover, the Board finds that any deficiency 
with respect to the timing of the notices provided is 
harmless.  The notices discussed above fully complied with 
the requirements of 38 U.S.C.A. § 5103, 5103A and 38 C.F.R. § 
3.159, and the Veteran and his attorney were fully informed 
of the evidence which had been obtained in support of the 
appeal.  Moreover, following the notice, the RO readjudicated 
the appeal in the December 2008 Statement of the Case.  Thus, 
the Board concludes that there is no prejudice to the Veteran 
due to any defect in the timing of the notices provided.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the 
case or a supplemental statement of the case is sufficient to 
cure a timing defect).  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  The Board finds that the Veteran and his attorney 
have been accorded the opportunity to present evidence and 
argument in support of the issue addressed in this decision.  
Furthermore, the facts alleged as proving the claim pertain 
to records which are already in the file.  Neither the 
Veteran nor his attorney has indicated the existence of any 
other evidence not already contained in the claims file that 
might be relevant to this appeal.  

Thus, the Board finds that all relevant data has been 
obtained for determining the merits of the appeal and no 
reasonable possibility exists that any further notice or 
assistance would aid him in substantiating his claim.  See 
38 U.S.C.A. § 5103A West 2002); Wensch v. Principi, 15 Vet. 
App. 362, 368 (2001); 38 C.F.R. § 3.159(c) (2009).  

Analysis

According to the governing legal and regulatory authorities, 
the effective date of an evaluation and award of pension, 
compensation, or dependency and indemnity compensation based 
on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. 
§ 3.400 (2009).  

According to 38 C.F.R. § 3.400(o)(2), the effective date of 
an increase in compensation is the earliest date as of which 
it is factually ascertainable that an increase in disability 
had occurred if the claim is received within one year from 
such date; otherwise, the date of receipt of the claim.  38 
C.F.R. § 3.400(o)(2) (2009).  See also Harper v. Brown, 10 
Vet. App. 125, 126-27 (1997).  Evidence contained in the 
claims file showing that an increase was ascertainable up to 
one year before the claim was filed will be dispositive.  
Quarles v. Derwinski, 3 Vet. App. 129 (1992).  

The term "claim" is defined broadly to include a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2009); Brannon v. West, 12 Vet. 
App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 
199 (1992).  Any communication or action indicating an intent 
to apply for one or more benefits under laws administered by 
the VA from a claimant may be considered an informal claim.  
Such an informal claim must identify the benefits sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  38 C.F.R. § 3.155(a) (2009).  To 
determine when a claim was received, the Board must review 
all communications in the claims file that may be construed 
as an application or claim.  See Quarles, supra at 134.  

The date of receipt of evidence from a private physician or 
layman will be accepted as an informal claim for an increase 
when the evidence furnished is within the competence of the 
physician or lay person and shows the reasonable probability 
of entitlement to benefits.  38 C.F.R. § 3.157(b)(2) (2009).  

On December 5, 2005, the RO received a communication from the 
Veteran's attorney stating that three pages of medical 
evidence were enclosed in support of a claim.  The 
communication did not specify what benefit was being sought 
in conjunction with the claim.  The attached medical record 
was a private treatment note from Charley S. Pugsley, PA-C, 
and Bradley S. Bowdino, MD., dated in October 2005, which 
indicated that the Veteran had been seen in their practice 
for complaints of neck pain.  It was noted that he had a past 
history of spastic torticollis that had become refractory to 
Botox treatments.  CT scans of the cervical spine take in 
September 2005 showed multi-level cervical spondylosis from 
C3-C4 and C6-C7.  The impression was neck pain secondary to 
multi-level cervical spondylosis and spastic torticollis.  

The RO construed the attorney's statement and the medical 
record as a claim for secondary service connection for multi-
level cervical spondylosis with cervical strain.  After 
complying with the VCAA requirements, the RO granted service 
connection for this disability, secondary to the service-
connected spastic torticollis, in a February 2006 rating 
decision, and assigned an effective date of December 5, 2005 
- the date the claim for this benefit was received.  Under 
the laws and regulations cited above, this is the earliest 
date that may be assigned.  See 38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400.  

There is no correspondence in the claim file dated prior to 
December 5, 2005 that may be construed as a claim for service 
connection for a cervical spine disorder, secondary to the 
service-connected spastic torticollis.  Additionally, there 
are no treatment records submitted prior to December 5, 2005, 
that reflect a diagnosis of a cervical spine disorder, 
secondary to spastic torticollis, that may be construed as an 
earlier claim for this benefit.  In this regard, the Board 
observes that the claim for service connection for spastic 
torticollis (actually characterized as "neurological  
problems" on the form) was received on July 27, 2001.  
However, there was no mention of a cervical spine disorder in 
this document.  (Service connection for spastic torticollis, 
secondary to PTSD, was granted by the RO, effective 
July 27, 2001, in an August 2004 rating decision, per an 
August 2004 decision of the Board).  Additionally, in his 
statements in support of the present claim, the Veteran's 
attorney has not presented any discussion or pointed to any 
document or treatment record that should have been construed 
as an earlier claim for service connection for a cervical 
spine disorder other than spastic torticollis.  

In this regard, the Board notes that the Court has held that 
a claimant may assert a claim expressly or impliedly.  See 
Isenbart v. Brown, 7 Vet. App. 537, 540-41 (1995).  However, 
in Brannon v. West, 12 Vet. App. 32 (1998), the Court 
observed that while VA must interpret a claimant's 
submissions broadly, it is not required to conjure up issues 
that were not raised by the claimant.  VA is not held to a 
standard of prognostication when determining what issues are 
presented.  See Talbert v. Brown, 7 Vet. App. 352, 356- 57; 
Allin v. Brown, 6 Vet. App. 207, 213 (1994): "[t]here must be 
some indication . . . that [a claimant] wishes to raise a 
particular issue . . . . The indication need not be express 
or highly detailed; it must only reasonably raise the issue."  
In the absence of virtually any statement in the Veteran's 
attorney's December 5, 2005 communication with regard what 
benefit was being sought, the Board finds that the statement 
and the attached medical record were appropriately 
interpreted by the RO as a claim for secondary service 
connection for cervical spondylosis with cervical strain.  
Furthermore, 38 C.F.R. § 3.157(b)(2) and 38 C.F.R. 
§ 3.400(o)(2) are inapplicable to a claim for secondary 
service connection.  

Moreover, to the extent that the Veteran's attorney may 
assert that the claim should be considered a part of the 
Veteran's claim for an increased initial rating for the 
service-connected spastic torticollis, the Board points out 
that when service connection for spastic torticollis was 
granted, secondary to the service-connected PTSD in an 
August 2004 rating decision, the Veteran's attorney filed a 
notice of disagreement with the initial 10 percent rating 
that had been assigned, and that issue was subsequently 
denied by the Board in a September 2005 decision.  (A notice 
of disagreement pertaining to the effective date assigned for 
the disability was not received during the one-year period 
following the issuance of the August 2004 rating decision).  
Although the Veteran, through his attorney, filed a notice of 
appeal of the Board's September 2005 decision to the United 
States Court of Appeals for Veterans Claims (Court), the 
March 2007 Joint Motion granted by the Court in April 2007 
specifically stated that the Veteran did not wish to pursue 
the claim for an "increased initial rating" for spastic 
torticollis and any such claim should be "considered 
abandoned."  Consequently, the Board's September 2005 
decision is final with regard to the initial rating assigned 
for the spastic torticollis and the award of an earlier 
effective date for the grant of secondary service connection 
on the basis of the increased initial rating claim would 
violate the finality of that decision.  

Finally, the Board observes that the RO also construed the 
Veteran's attorney's December 5, 2005 communication as a 
separate claim for an increased rating for the spastic 
torticollis - and an increased 30 percent rating (the highest 
rating available under Diagnostic Code 8103) for the 
disability was granted, effective December 5, 2005, in an 
August 2006 rating decision.  Although the Veteran and his 
attorney expressed disagreement with the effective date and 
the rating assigned, both of these issues were previously 
addressed and denied in Board decisions issued in August 2007 
and August 2008, as discussed in the Introduction above.  
Further discussion herein would not be appropriate.  

Accordingly, the Board finds that an effective date prior to 
December 5, 2005, for the grant of service connection for 
multi-level cervical spondylosis with cervical strain, 
secondary to service-connected spastic torticollis, is not 
warranted, and the Veteran's claim for an earlier effective 
date must be denied.  38 U.S.C.A. § 5110 (a)-(b) (West 2002); 
38 C.F.R. § 3.400 (2009).  


ORDER

An effective date prior to December 5, 2005, for the grant of 
service connection for multi-level cervical spondylosis with 
cervical strain, secondary to spastic torticollis is denied.  



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


